t c summary opinion united_states tax_court norman villanueva petitioner v commissioner of internal revenue respondent docket no 18415-07s filed date norman villanueva pro_se brian a pfeifer for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issue remaining1 for decision is whether petitioner is entitled to itemized_deductions in an amount in excess of the standard_deduction background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in florida during petitioner worked in customer service as a handyman making various repairs for tenants he did not reside at the same location as the tenants thus he was required to travel to the tenants’ homes he also was not reimbursed by his employer quantum development for his expenditures instead he claimed dollar_figure in unreimbursed employee_expenses on his schedule a itemized_deductions before application of the 2-percent floor of sec_67 petitioner’s unreimbursed employee_expenses consist of dollar_figure for tolls dollar_figure for fuel dollar_figure 1petitioner presented neither evidence nor argument that he is entitled to his claimed dollar_figure deduction for a gaming loss petitioner is therefore deemed to have conceded the issue see 61_tc_311 mikalonis v commissioner tcmemo_2000_281 for clothes dollar_figure for repair dollar_figure for tires dollar_figure for computer and dollar_figure for auto insurance i burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden to prove that the determinations are in error rule a 290_us_111 but the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to the issue and the taxpayer has satisfied certain conditions sec_7491 petitioner has not alleged that sec_7491 applies and he has neither complied with the substantiation requirements nor maintained all required records see sec_7491 and b accordingly the burden_of_proof remains on him ii unreimbursed employee_expenses sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business but as a general_rule deductions are allowed only to the extent that they are substantiated sec_274 no deductions are allowed for gifts listed_property or traveling entertainment amusement or recreation unless substantiated taxpayers must keep records sufficient to establish the amounts of the items required to be shown on their federal_income_tax returns petitioner testified that he did not have any records or receipts to substantiate his deductions because he has moved to different homes he misplaced the box containing his receipts and records and he cannot find it right now because petitioner has provided no evidence that meets the substantiation requirements of sec_274 or sec_6001 and the regulations thereunder he is not entitled to his claimed 2the term listed_property is defined to include passenger automobiles and computers or peripheral equipment sec_280f iv 3specifically sec_274 requires taxpayers to substantiate their deductions by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony as to the amount of the expenditure or use the time of the expenditure or use the place of the expenditure or use the business_purpose of the expenditure or use and the business relationship to the taxpayer of the persons entertained or receiving the gift see sec_1_274-5t and b temporary income_tax regs fed reg date 4petitioner did not attempt to reconstruct his expenditures see 122_tc_305 sanderlin v commissioner tcmemo_2008_209 sec_1_274-5t temporary income_tax regs fed reg date if a taxpayer can establish that the taxpayer’s failure to produce an adequate record is due to the loss of the record through circumstances beyond the taxpayer’s control the taxpayer may substantiate a deduction by reasonable reconstruction of the expenditures deduction for unreimbursed employee_expenses respondent’s determination is sustained iii itemized_deductions taking into account the court’s determination and petitioner’s concession see supra note his remaining itemized_deduction is dollar_figure for state sales_taxes the dollar_figure is less than the dollar_figure standard_deduction for see revproc_2004_71 sec_3_10 2004_2_cb_970 the court assumes that petitioner would want the larger amount and therefore sustains respondent’s use of the standard_deduction see sec_63 george v commissioner tcmemo_2006_121 taxpayers may either elect the standard_deduction or elect to itemize deductions to reflect the foregoing decision will be entered for respondent
